                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                           )        CHAPTER 11
                                                 )        Judge Timothy A. Barnes
Natalja Vildziuniene,                            )        Case No. 19-22967
                                                 )
Natalja Vildziuniene,                            )
                                                 )
                Plaintiff                        )        Adv. No. 21-00087
                                                 )
Kevin P. LaRoe,                                  )
                                                 )
                Defendant.                       )

                                         NOTICE OF MOTION
TO: ATTACHED SERVICE LIST
        PLEASE TAKE NOTICE that on the 2nd day of August 2021 at the hour of 1:30 p.m., or as
soon thereafter as counsel can be heard, I shall appear before the Honorable Timothy A. Barnes, or before
any other Judge who may be sitting in his place, and present the Motion of Plaintiff for Default
Judgment Against Kevin P. LaRoe, a copy of which is attached hereto and herewith served upon you.

       This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:
       To appear by video, (1) use the link: https://www.zoomgov.com/. (2) Enter the meeting ID 161
329 5276. (3) Enter the passcode 433658. Unless otherwise ordered by Judge Barnes, the hearings
will be conducted without video.
      To appear by telephone, (1) CALL Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. (2) Enter the meeting ID 161 329 5276. (3) Enter passcode 433658.
       When prompted identify yourself by stating your full name.
       To reach Judge Barnes’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.
       If you object to this motion and want it called on the presentment date above, you may file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely filed,
the court may call the matter regardless.
                                                       /s/John H. Redfield
                                                  Crane, Simon, Clar & Goodman
                                                  135 S. LaSalle, Suite 3950
                                                  Chicago, IL 60603
                                                  (312) 641-6777
                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )       CHAPTER 11
                                             )       Judge Timothy A. Barnes
Natalja Vildziuniene,                        )       Case No. 19-22967
                                             )
Natalja Vildziuniene,                        )
                                             )
               Plaintiff                     )       Adv. No. 21-00087
                                             )
Kevin P. LaRoe,                              )
                                             )
               Defendant.                    )

                                 CERTIFICATE OF SERVICE

        The undersigned, being first duly sworn on oath deposes and states that he caused a copy
of the foregoing Notice and attached Motion to be served on all parties listed on the attached
Service List via the Court’s Electronic Registration (ECF) (where indicated), via Facsimile or
email (where indicated) or via First Class U.S. Mail (where indicated), and properly addressed and
postage pre-paid on the 23rd of July 2021.

                                                            /s/John H. Redfield
Via ECF
Patrick S. Layng                        Carrie A. Dolan
USTPRegion11.ES.ECF@usdoj.gov           cdolan@cohonraizes.com

                                        Jeffrey D Corso
James J Ayres Law Offices, Ltd.         jcorso@ccvmlaw.com
James@AyresLawLtd.com
                                        Peter C Bastianen
Kevin Besetzny                          bkpleadingsNORTHERN@il.cslegal.com
kbesetzny@besetznylaw.com
                                        Christopher T Smith
Jennifer M Rinn                         ctsmith@attorneyctsmith.com
Jennifer@rinnrichmanlaw.com

Amir R Tahmassebi                       David DeCelles
amir@konicekdillonlaw.com               U.S. Attorney's Office
                                        david.decelles@usdoj.gov
Jeffrey Snell jeffrey.snell@usdoj.gov
                                        Dana N O'Brien
Bradley Block                           dana.obrien@mccalla.com
brad.block@bradblocklaw.com
                                        Toni Townsend
Jonathan D. Golding                     toni.townsend@mccalla.com
jgolding@goldinglaw.net
                                        Via Email:
Richard N Golding                       Natalja Vildziuniene
rgolding@goldinglaw.net

Cornelius P Brown
nbrown@cohonraizes.com
                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                        )        CHAPTER 11
                                              )        Judge Timothy A. Barnes
Natalja Vildziuniene,                         )        Case No. 19-22967
                                              )
Natalja Vildziuniene,                         )
                                              )
                Plaintiff                     )        Adv. No. 21-00087
                                              )
Kevin P. LaRoe,                               )
                                              )
                Defendant.                    )

           MOTION FOR DEFAULT JUDGMENT AGAINST KEVIN P. LaROE
         Natalja Vildziuniene (“Debtor” or “Plaintiff”) by her attorneys, John H. Redfield and

Crane, Simon, Clar & Goodman, hereby seeks the entry of an order for Default Judgment Against

Kevin P. LaRoe (“LaRoe”), by alleging as follows:

         1. The Plaintiff filed an adversary complaint (“Complaint”) to avoid LaRoe’s interests

            as tenants in common with the Plaintiff regarding the real properties commonly

            known as 3543 North Plainfield Avenue, Chicago, Illinois 60634 (“Plainfield”); and

            3224 North Ottawa Ave., Chicago, Illinois 60034 (“Ottawa”), collectively, (the

            “Properties”).

         2. The Complaint alleges that the deeds from the Plaintiff to the Plaintiff and LaRoe as

            tenants in common are void because the signatures of the Plaintiff were not genuine

            and forged. Furthermore, the deeds were not properly notarized because the alleged

            notary was deceased at the time the deeds were allegedly executed.

         3. LaRoe was served with process on or about May 25, 2021 and he appeared at the

            Court’s status hearing on July 12, 2021.


                                                  4
      4. LaRoe has failed to answer or otherwise please to the Complaint.

      5. The allegations in the Complaint are deemed admitted when the Defendant fails to

         answer the Complaint as set forth in Rule 8(b)(6) of the Fed.R.Civ.P.

      6. Attached hereto is an Affidavit of the attorney for the Plaintiff in support of the

         allegations of the Complaint Exhibit 1.

      7. Also, attached hereto as Exhibit 2 is an affidavit as to military service of Kevin P.

         LaRoe.

             Wherefore, Natalja Vildziuniene, the Plaintiff and Debtor-in-Possession herein,

         prays for the entry of an order as follows:

             a. That Kevin P. LaRoe be held in default of the Complaint;

             b. That a default judgment be entered pursuant to Rule 55 of the Fed.R.Civ.P.

                  against Kevin P. LaRoe avoiding his interests in the Properties; and

             c. For such other order as the Court deems just and proper.

                                                    Respectfully submitted,

                                                    Natalja Vildziuniene, Plaintiff

                                                    By: /s/John H. Redfield
                                                       One of her attorneys

PLAINTIFF’S COUNSEL:
John H. Redfield (Atty. No. 2298090)
Crane, Simon, Clar & Goodman
135 S. LaSalle Street, Suite 3950
Chicago, Illinois 60603
312-641-6777
jredfield@cranesimon.com
W:\JHR\Vildziuniene, Ch.11\Default Agnst LaRoe.MOT.docx




                                                5
6
